Citation Nr: 0722877	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend of Veteran




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to 
September 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2005; the immediate cause 
of death was cardiac arrhythmia due to coronary artery 
disease, due to diabetes mellitus.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause was listed as chronic renal failure and 
gangrene of the foot.

2.  At the time of the veteran's death, the veteran was 
service-connected for chronic lumbar strain with arthritis, 
residuals of a fracture to the left tibia and fibula with 
arthritis, instability of the left knee, degenerative disc 
disease of the left knee with limitation of motion, and 
chronic left hip strain.  

3.  Coronary artery disease was not manifested in service or 
within one year after discharge from service, and has not 
been shown to have been related to service.

4.  The veteran's service-connected disability did not cause 
or substantially or materially contribute to the cause of the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In February 2005, the appellant was provided with proper 
notice as it pertained to her claim of service connection for 
cause of death.  She was not, however, at that time provided 
with notice of the type of information and evidence necessary 
to assign an effective date.  The Board points out that this 
type of notice was not provided to the appellant until March 
2006.  While the notice provided was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the transfer and certification of the 
appellant's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the appellant and her representative have had time to 
consider the content of the notice, present argument, and 
respond with any additional evidence or information relevant 
to the claim.  Furthermore, the evidence does not show that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The above evidence shows that the appellant, who is 
represented by a competent service representative, had actual 
knowledge of the requirements for the benefit sought on 
appeal.  Therefore, under these circumstances, the Board 
finds the appellant was afforded "a meaningful opportunity to 
participate effectively in the processing of her claim by 
VA," such that the VCAA timing error did not affect the 
essential fairness of the adjudication of the claim.  See 
Sanders, supra. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, the Board concludes that the defect in the 
timing of the VCAA notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the appellant in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the appellant's claim.  
The RO has obtained the veteran's service medical records, VA 
medical records, and afforded the appellant a review of the 
veteran's records by a VA physician.  Additionally, the 
appellant was provided with a hearing before the undersigned 
veterans law judge in April 2007.  The appellant has not 
identified any further evidence with respect to her claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The appellant contends that the veteran's death was caused by 
his service-connected orthopedic conditions, specifically his 
left ankle condition.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran died on January [redacted], 2005.  The death certificate 
reflects that the immediate cause of death was cardiac 
arrhythmia due to coronary artery disease due to diabetes 
mellitus.  Other significant conditions listed as 
contributing to the death but not resulting in the underlying 
cause included chronic renal failure, and gangrene of the 
foot.

At the time of his death, the veteran was service-connected 
for the following disorders: chronic lumbar strain with 
arthritis, residuals of a fracture to the left tibia and 
fibula with arthritis of the left ankle, instability of the 
left knee, degenerative disease of the left knee with 
limitation of motion, and chronic left hip strain.  The 
veteran never established, or attempted to establish, service 
connection for coronary artery disease, diabetes mellitus, 
chronic renal failure, or gangrene of the left foot.  

The appellant contends that the pain medications the veteran 
took to relieve the pain from his service-connected 
orthopedic conditions contributed to the veteran's death, and 
ultimately contributing to his death.

Review of the service medical records shows no treatment for, 
or diagnosis of, a heart condition, coronary artery disease, 
diabetes mellitus, or chronic renal failure during service.  
Review of the veteran's VA outpatient and private medical 
records fails to show a heart condition, coronary artery 
disease, diabetes mellitus, or chronic renal failure 
manifesting within one year after discharge from service.  

VA medical records included treatment for numerous medical 
conditions, including diabetes mellitus, congestive heart 
failure, diabetic neuropathy, and chronic renal failure.  The 
medical records also included complaints of left leg pain.  
The record appears to show that the veteran was diagnosed as 
having diabetes in the late 1980's.  A May 1996 hospital 
report showed that the veteran had uncontrolled diabetes.  A 
September 1998 hospital discharge record ruled out a 
myocardial infarction.  Cardiac echocardiograms showed a left 
ventricular hypertrophy secondary to hypertension in 
September 2001.  In August 2002, the veteran was given a 
discharge diagnosis of congestive heart failure.  None of 
these records attributed these diseases to the veteran's 
orthopedic conditions.  

A VA examiner reviewed the veteran's medical records in 
conjunction with the appellant's claim in January 2007.  
After a thorough review of the claims file, the examiner 
opined that it was less likely than not that the veteran's 
death was caused by or the result of his fracture to the left 
low leg, tibia and fibula, his knee, or his back.  The 
examiner also concluded that it was less likely than not that 
the veteran's service connected conditions caused his 
gangrene or his diabetes.  Rather, the examiner stated that 
the veteran's cause of death was coronary artery disease with 
significant contributing factors being the veteran's diabetes 
mellitus, cigarette smoking, and hypertension.  The examiner 
also indicated that the veteran was overweight for the entire 
course of his care, well prior to the diagnosis of diabetes, 
and had been advised in 1976 to lose weight.  Thus the 
examiner opined that the appellant's contention that his leg 
condition kept the veteran from exercising, thus causing his 
weight gain and diabetes did not have merit.    

The appellant was afforded a hearing before the undersigned 
veterans law judge in April 2007.  During the hearing, the 
appellant testified that the veteran had leg problems since 
she married him in 1977.  The appellant contended that the 
veteran's left leg hurt too bad to exercise, that he could 
not walk or exercise for long periods of time due to his leg 
condition.  The appellant contended that if the veteran had 
been able to exercise, he would not have died, and that the 
veteran had not been able to exercise to get back into shape 
due to his ankle disability.  The appellant also testified 
that the veteran was on pain medication for the pain in his 
service-connected orthopedic conditions.  However, as a lay 
person, the appellant lacks the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The evidence of record does not show that the veteran 
developed coronary artery disease, diabetes, or renal failure 
during service or for many years after service.  The evidence 
also does not show that the veteran's service-connected 
orthopedic conditions caused or contributed to cause the 
veteran's death.  Finally, there is no medical evidence in 
the record indicating that the veteran's service-connected 
orthopedic conditions, including his left ankle condition 
aggravated his coronary artery disease, or caused the 
gangrene on his left foot.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Additionally, there is no evidence showing that 
any pain medication taken for the service-connected 
disabilities caused or contributed to cause a heart 
condition, diabetes, or renal failure which ultimately led to 
the veteran's death.  In light of the foregoing, there is no 
basis for service connection of the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312.

Therefore, the preponderance of the evidence is against 
entitlement to service connection for cause of death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for cause of death is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


